TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00622-CR


Donovan Walker, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. D-1-DC-08-907278, HONORABLE MIKE DENTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM


		Appellant's brief was due February 12, 2010.  By letter dated March 5, 2010,
notice of late brief was sent to appellant's counsel with a response requested by March 15, 2010. 
The letter cautioned that failure to respond would cause the trial court to hold a hearing on the
matter.  The brief has not been received and appellant's appointed attorney, Alexander L. Calhoun,
did not respond to this Court's notice that the brief is overdue.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent
appellant has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If necessary, the court shall appoint substitute counsel who will
effectively represent appellant in this cause.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the clerk of
this Court for filing as a supplemental record no later than June 1, 2010.  Tex. R. App. P. 38.8(b)(3).

Before Chief Justice Jones, Justices Pemberton and Waldrop
Abated
Filed:   April 28, 2010
Do Not Publish